These two actions, which were consolidated and tried together, arise from an intersection collision between an automobile and a taxicab. The first action is by the automobile’s owner and operator against the taxicab’s owner and operator, to recover damages for injuries to person and property. The second action is by the taxicab’s passengers against the owners and operators of both vehicles, to recover damages for personal injuries. Defendant Lewis, the automobile’s owner and operator, appeals from a judgment of the Supreme Court, Westchester County, entered April 8, 1960, after a jury trial, which: (a) dismisses *646his complaint against the taxicab’s owner and operator, the defendants in Action No. 1; and (b) which grants recovery in various sums to the plaintiffs against all the defendants in-Action No. 2. Appeal by defendant Lewis, insofar as it is taken from the judgment dismissing his complaint, dismissed without costs. In his brief said defendant states that he is abandoning this portion of his appeal. Appeal by defendant Lewis from so much of said judgment as grants recovery to the plaintiffs against the defendants other than himself in Action No. 2, dismissed without costs. Defendant Lewis is not a party aggrieved by such portion of the judgment. On appeal by defendant Lewis from so much of said judgment as grants recovery to the plaintiffs against him in Action No. 2, judgment insofar as appealed from affirmed, with costs. No opinion. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.